THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA98103 September 27, 2012 United States Securities and Exchange Commission Mail Stop 11-3 450 Fifth Street, N.W. Washington D.C. 20549 Re: Asia Interactive Media, Inc. Form 8-K dated September 27, 2012 (the “Form 8-K”) Dear Sirs/Madams: I am the auditor for the above named Company.I have read the Form 8-K and I agree that the changes will need to be made. If I can be of any further assistance in this matter please do not hesitate to contact me. Thomas J Harris, CPA
